People v Santiago (2017 NY Slip Op 02903)





People v Santiago


2017 NY Slip Op 02903


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Acosta, J.P., Manzanet-Daniels, Kapnick, Webber, JJ.


3719 2289N/13

[*1]The People of the State of New York, Respondent,
vReinaldo Santiago, Defendant-Appellant.


Law Office of Aaron M. Goldsmith, P.C., New York (Aaron M. Goldsmith of counsel), for appellant
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered May 21, 2015, convicting defendant, after a jury trial, of conspiracy in the second degree and two counts of criminal sale of a controlled substance in the first degree, and sentencing him to an aggregate term of eight years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There was ample evidence, including intercepted communications, demonstrating that defendant was part of the drug trafficking operation at issue, and satisfying all the elements of the sale and conspiracy charges.
Defendant, who objected on different grounds from those raised on appeal, has not preserved his present arguments relating to a detective's expert testimony concerning the interpretation of coded drug-related conversations, and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal (see e.g. People v Ramirez, 33 AD3d 460 [1st Dept 2006], lv denied 7 NY3d 928 [2006]). People v Singleton, 270 AD2d 190, 190 [1st Dept 2000], lv denied 95 NY2d 858 [2000])
The court providently exercised its discretion in denying, without a hearing, defendant's CPL 330.30(3) motion to set aside the verdict on the ground of newly discovered evidence (which defendant denominated a "mistrial" motion). The evidence revealed after the verdict merely constituted impeachment material that had little or no significance in the context of the case, and fell far short of the statutory standard of creating a "probability" (id.) of a more favorable verdict.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK